Citation Nr: 1541520	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to higher ratings for residuals of a right meniscectomy with degenerative joint disease prior to July 12, 2010, currently assigned a 20 percent rating for instability and a 20 percent rating for other impairment.

Entitlement to a rating in excess of 30 percent for a total right knee replacement from November 1, 2011, to include extension of a temporary total rating based upon a need for convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1974 and from June 1978 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge in February 2013 at a hearing at the RO.  A transcript of that hearing is of record. 

In a March 2013 Board remand, the claim was recharacterized to include a claim of entitlement to an extension of the temporary total rating based upon a need for convalescence for the period beginning September 1, 2011.  In a June 2013 rating decision, the Appeals Management Center (AMC) granted a temporary total evaluation from September 1, 2011, through October 2011, and a separate 20 percent evaluation for right knee instability for the time period from March 20, 2009, to July 12, 2010.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.





REMAND

The Board's review of the record reveals that further development is warranted before the issue on appeal is decided.

The issue of entitlement to an extension of the temporary total rating based upon a need for convalescence for the period beginning September 1, 2011, was previously before the Board in March 2013 when it was remanded for a VA examination to address when the Veteran's need for convalescence ended.  After the development was completed, the RO or the AMC was to readjudicate the claim and issue a supplemental statement of the case if the benefit was not granted to the Veteran's satisfaction.  

The Board observes that a Supplemental Statement of the Case (SSOC) was issued on June 11, 2013, that considered the issue of entitlement to an evaluation in excess of 20 percent for residuals of a right knee meniscectomy with degenerative joint disease from March 20, 2009, to July 11, 2010, and an evaluation in excess of 30 percent for right knee disability status post total knee replacement beginning November 1, 2011.  The AMC's rating decision noted above was issued on June 14, 2013.  

A review of the record indicates that the Veteran claimed entitlement to a 13 month extension for convalescence beginning September 1, 2011, and was granted a two month extension until November 1, 2011.  In addition, the record does not reflect that the June 2013 SSOC considered the Veteran's 20 percent evaluation for right knee instability for the time period from March 20, 2009, to July 10, 2010.  No SSOC has been issued subsequent to the March 2013 Board remand with regard to these ratings and remand is required to comply with the March 2013 remand directives.  

The Board notes the decision on the issue of entitlement to an extension of the temporary total rating directly impacts the schedular rating issues.  Therefore, the issues are inextricably intertwined and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together if one claim could have a significant impact on the other).  

As the case must be remanded, the RO or the AMC should obtain and associate with the record all outstanding, pertinent VA records from April 2013 to the present and consider such records in its readjudication of the issues on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from April 2013 to the present.

2. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




